Case 1:17-cv-00508-RJJ-ESC ECF No. 125 filed 11/02/18 PageID.789 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN


 BARBARA HAYWOOD,

        Plaintiff,
 v.                                                               Hon. Robert J. Jonker

 LAWRENCE HOUGH, et al.,                                          Case No. 1:17-cv-00508

        Defendants.
 ________________________________/

                                         ORDER

       This matter is before the Court on Plaintiff's Rule 37(c)(1) Motion for an Order

Excluding Cassandra Wilcox as a Witness and Striking Defendants' Incident Report and

Videotape for Failure to Disclose as Required by Fed.R.Civ.P. Rule 26(a)(1)(A) (ECF No.

97) and Defendant Hough's Motion for Extension of Time for Review of Emails and Audios

Containing Phone Calls (ECF No. 115). For the reasons stated on the record at the

hearing held October 11, 2018:

       1.      Plaintiff's Rule 37(c)(1) Motion for an Order Excluding Cassandra Wilcox as

a Witness and Striking Defendants' Incident Report and Videotape for Failure to Disclose

as Required by Fed.R.Civ.P. Rule 26(a)(1)(A) (ECF No. 97) is granted in part and

denied in part as follows.

               a.     The motion to exclude is denied as to Cassandra Willcox.

               b.     As ordered at the hearing, defense attorney Gregory R. Grant has

filed an affidavit with attached Rule 26(a) disclosures which included the subject incident

report. Upon review of the affidavit (ECF No. 120), plaintiff’s motion to exclude is denied

with regard to the incident report.
Case 1:17-cv-00508-RJJ-ESC ECF No. 125 filed 11/02/18 PageID.790 Page 2 of 2



             c.     Regarding the subject videotape, plaintiff has been provided with the

tape pursuant to a protective order. The motion (ECF No. 97) is granted only insofar as

plaintiff may have an additional 30 days from the October 11, 2018, hearing to conduct

discovery regarding the videotape.

      2.     Defendant Hough's Motion for Extension of Time for Review of Emails and

Audios Containing Phone Calls (ECF No. 115) is dismissed as moot.

      3.     The parties may have 30 days from the October 11, 2018, hearing for

discovery regarding the phone calls and emails.

      4.     Defendant Eagle’s oral motion to extend the November 21, 2018,

dispositive motion deadline is denied.

      IT IS SO ORDERED.


Dated: November 2, 2018                                /s/ Ellen S. Carmody
                                                      ELLEN S. CARMODY
                                                      U.S. Magistrate Judge




                                           2
